Green, P. J. Frederick C. Obermark was tried upon an information filed in the County Court of Massac County, by the State’s Attorney on behalf of the people, charging defendant, with unlawfully selling intoxicating liquors in less quantity than one gallon "without having a license to keep a dram shop. The information is in the proper form, signed by the State’s Attorney but not sworn to. The jury found defendant guilty, and the court imposed a fine of §50 upon defendant and rendered judgment against him for the fine and costs. There are no errors assigned upon the record, and this omission would justify us in declining to examine the case further, or considering the matters complained of by counsel for appellant in their argument. We will, however, dispose of the case, having examined the record carefully. The instructions complained of by counsel, and the motion for a new trial which they insist was improperly overruled, are no part of the record, and can only be made so by incorporating them in a bill of exceptions, which has not been done in this case. The motion in arrest of judgment (for the reason that the information was not sworn to) was also properly overruled. It was filed by the State’s Attorney on behalf of the people and no affidavit was necessary. Gallagher v. People, 120 Ill. 180. We will also add to what has been said that there was sufficient,evidence to justify the verdict. The judgment is affirmed. Judgment affirmed.